By the Court.
The motion cannot be granted. The client is bound by the knowledge of his counsel, with whom the conduct of his case was intrusted. The counsel may have thought the juror in question more desirable for his client, and have had more confidence in him than in any other on the panel. That such an exception, if known before the trial, and not seasonably taken, is thereby waived, is settled, on the most satisfactory principles. Fox v. Hazelton, 10 Pick. 275. Davis v. Allen, 11 Pick. 468. Orrok v. Commonwealth Ins. Co. 21 Pick. 471.

Motion overruled.